Citation Nr: 1120752	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided to the Veteran on August 26, 2009.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the Department of Veterans Affairs South Central Health Care Network in Flowood, Mississippi, which denied the benefit sought on appeal.  The VA Medical Center in Jackson, Mississippi, currently has jurisdiction in this case.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities.

2.  On August 26, 2009, the Veteran presented to a non-VA hospital with a primary complaint of a toothache.  

3.  The medical treatment received at the non-VA hospital was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 26, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  38 U.S.C.A. §§ 1154(a), 1725, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist. Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the Veteran was provided VCAA notice in an October 2009 letter.  The Veteran has been afforded the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.

Legal Criteria

The Veteran is seeking payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a non-VA hospital, on August 26, 2009.

Payment or reimbursement for emergency services for non service- connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). See 38 C.F.R. § 17.1002 (2010).

These criteria are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met. Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer. Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Analysis

The record reflects that on August 26, 2009, the Veteran presented to Baton Rouge General Medical Center, a non-VA hospital, with complaints of pain in a tooth located in his upper left jaw.  On examination, there was no evidence of a tooth abscess, facial swelling, ulcerations, or swelling.  No drainage was noted in the affected area.  The Veteran was treated with pain medication and discharged.  Diagnosis was toothache. 

The Veteran now seeks payment or reimbursement for the medical expenses incurred on August 26, 2009.  

In the October 2009 determination, VA determined the care and services administered on August 26, 2009, were not rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; the Veteran subsequently appealed such decision. 

On his notice of disagreement, received in November 2009, the Veteran indicated that he has met all the criteria for reimbursement or payment by VA.  He stated that he had previously been treated by VA for severe swelling and pain in the gum area.  Therefore, as to his August 26, 2009, visit to the non-VA hospital, he feels that "a prudent person would view severe swelling, fever and not being able to eat or swallow with high blood pressure and severe oral and head pain at 3 am in the morning an emergency hazardous to life and health, with no VA facility available."

In November 2009, the Veteran's claim was re-reviewed and the prior decision was upheld.  See September 2009 SOC.

On his substantive appeal, received in December 2009, the Veteran stated that the emergency room physician was more concerned with his gums and toothache, as opposed to his headache with high blood pressure, and numbness of the side of his face.  

Initially, the Board notes that the evidence of record shows that the August 26, 2009, treatment was provided in a non-VA emergency room, that the Veteran had been enrolled in a VA health care system in the past two years, that he had no other insurance, and that he was personally liable for the cost of treatment.

The next step in the inquiry is to determine whether a medical emergency existed at the time the private care was rendered.  A careful review of the objective medical evidence of record failed to show that his symptoms were of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney, supra.  The Board acknowledges that the Veteran, as a layperson, is competent to report his jaw and tooth symptoms, as he experienced them first-hand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his lay statements must be evaluated in conjunction with the medical evidence of record.  

Although in his notice of disagreement, the Veteran indicated that he had severe swelling in the gum area, the August 26, 2009, emergency room report specifically indicates that the Veteran had no evidence of any facial swelling, tenderness of the jaw on the affected side, or oral ulcerations.  Further, the Veteran indicated on his notice of disagreement that he had a fever, yet the emergency room report reflects that his temperature was only 97.4 degrees.  Moreover, although the Veteran, on his notice of disagreement, stated that he had experienced gum swelling in the past and had been treated by VA, the emergency room report dated on August 26, 2009, reflects that he reported having had no chronic dental problems.  The Board further observes that, on his substantive appeal, he indicated that he had a headache with a dangerous elevation in blood pressure while at the emergency room.  However, his blood pressure reading on the emergency room report was 143/94.  He was not diagnosed with hypertension and no cardiac work-up was indicated at that time.  These inconsistencies in the Veteran's statements diminish his credibility.  The Board concludes that the objective evidence created at that time to be credible and therefore entitled to great probative value.  The statements provided by the Veteran concerning the necessity for emergency care are in conflict with the contemporaneous evidence and are, therefore, not credible.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that a prudent lay person would have reasonably expected that delay in the Veteran's treatment would have been hazardous to life or health.  The claim is therefore denied on this basis.

As the criteria outlined in 38 C.F.R. § 17.1002(b) are not satisfied, the Board finds that any discussion as to whether a VA medical facility was feasibly available and/or safe transfer possible is unnecessary.

Thus, the Board finds that payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Baton Rouge General Medical Center on August 26, 2009, is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided to the Veteran on August 26, 2009, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


